DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This action is in response to the communication filed on 04/20/2022.  

Response to Arguments
Applicant's arguments with respect to claim(s) 1 have been considered but are moot in view of the new ground(s) of rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gheorghiu et al. (U.S. Pub. 20160302098) in view of Mo et al. (U.S. Pub. 20160212647). 
Regarding claim 1 Gheorghiu disclose a measurement method, comprising: 
receiving, by a terminal device, a period (para. 4-5, a short period known as a measurement gap, A user equipment (UE) may receive a measurement configuration on a first cell specifying a measurement gap for measuring cells),
a time offset (para. 14, receiving a timing offset for a second cell in a second frequency band in relation to the first cell in the first frequency band), 
wherein the time offset is a location offset between a synchronization signal burst set indicated by the number in a serving cell and the synchronization signal burst set indicated by the number in the to-be-measured cell (para. 54-56, a UE 115 may measure a first offset relating first timing configuration 305-a to the timing of the serving cell, and a second offset relating second timing configuration 310-a to the timing of the serving cell. In other cases, an offset between first timing configuration 305-a and second timing configuration 310-a may be measure); and 
determining, by the terminal device, when the period and the time offset are received from the network device (para. 56, If a UE 115 or the serving cell is not aware of (e.g., has not conducted measurements or received signaling regarding) first timing configuration 305-a or second timing configuration 310-a, a measurement gap 315-a may be configured based on a default scenario or assumption to increase the likelihood that a measurement subframe, which may be defined as a subframe that includes PSS, SSS, CRS, or some other measured signal, of second timing configuration 310-a is included within measurement gap 315-a), 
a location of the synchronization signal burst set in the to-be-measured cell based on a period of the synchronization signal burst set in the serving cell (para. 54, Fig. 3A, transmitting primary synchronization signal (PSS) and a secondary synchronization signal (SSS), which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5)), 
the period of the synchronization signal burst set in the to-be-measured cell, and the time offset (para. 54, Fig. 3A, first timing configuration 305-a and second timing configuration 310-a may include subframes for transmitting primary synchronization signal (PSS) and a secondary synchronization signal (SSS), which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5)); and 
measuring, by the terminal device, the to-be-measured cell based on the determined location of the synchronization signal burst set in the to-be-measured cell (para. 56, a UE 115 may measure a first offset relating first timing configuration 305-a to the timing of the serving cell, and a second offset relating second timing configuration 310-a to the timing of the serving cell. In other cases, an offset between first timing configuration 305-a and second timing configuration 310-a may be measured).
Gheorghiu do not specifically disclose a number of a synchronization signal burst set in a to-be-measured cell that are sent by a network device. However, Mo teach, para 37, 45, a terminal receiving a measurement pattern configuration (…); the measurement pattern comprises information used for indicating the following content: the number of bursts measured in each cycle
Gheorghiu and Mo are analogous because they pertain to the field of wireless communication and, more specifically, to measurement configuration parameters.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Mo in the system of Gheorghiu so the terminal is able to transmit the amount of synchronization signals corresponding to the cell that it is going to take part in the measurement process. The motivation for doing so would have been to ensure the terminal has the new or updated transmission pattern to communicate that might not be the same as the current cell.
Regarding claim 2 Gheorghiu disclose wherein the number is a subframe number and/or a system frame number (para. 58, First timing configuration 305-b and second timing configuration 310-b may include subframes for transmitting PSS and SSS, which may be designed to repeat every 5 ms (e.g., during subframes 0 and 5). CRS may also be repeated on select subframes (e.g., 0, 4, 5, and 9). Thus, subframes 0 and 5 may include PSS, SSS and CRS, whereas subframes 4 and 9 may include CRS).
Regarding claim 3 Gheorghiu disclose wherein the receiving comprises: receiving, by the terminal device, a radio resource control (RRC) signaling that is sent by the network device and that carries at least one of the period, the time offset, and the number of the synchronization signal burst set in the to-be-measured cell (para. 45, A base station 105 may provide a UE 115 with a measurement reporting configuration as part of an RRC configuration. The measurement reporting configuration may include parameters related to which neighbor cells and frequencies the UE 115 should measure, criteria for sending measurement reports, intervals for transmission of measurement reports (e.g., measurement gaps)).
Claim 4 recites an apparatus corresponding to the method of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1. 
Regarding claims 5 and 6 the limitations of claims 5 and 6, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.
Claim 7 recites a computer–program product corresponding to the apparatus of claim 1 and thus is rejected under the same reason set forth in the rejection of claim 1.
Regarding claims 8 and 9 the limitations of claims 8 and 9, respectively, are rejected in the same manner as analyzed above with respect to claims 2 and 3, respectively.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Rousselin et al. (U.S. Pub. 20120115495), which disclose resource management for a mobile telephone terminal. 
.Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAUL RIVAS whose telephone number is (571)270–5590. The examiner can normally be reached on Monday – Friday, from 8:30am to 5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chi Pham can be reached on (571) 272–3179. The fax phone number for the organization where this application or proceeding is assigned is 571–273–8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair–direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866–217–9197 (toll–free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800–786–9199 (IN USA OR CANADA) or 571–272–1000.



/RR/
Examiner, Art Unit 2471

 /CHI H PHAM/            Supervisory Patent Examiner, Art Unit 2471